UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



SONIA PLATTENBURG,                                 §
     Plaintiff,                                    §
                                                   §
versus                                             § CASE NO. 9:18-CV-00144-MAC
                                                   §
WELLS FARGO HOME MORTGAGE,                         §
    Defendant.                                     §



                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

         This case is is referred to the Honorable Zack Hawthorn, United States Magistrate Judge,

for pre-trial management. Doc. No. 7. Pending before the court is the Plaintiff Sonia Plattenburg’s

“Rule 12(b)(3) Notice of Improper Venue” (Doc. No. 9) which was construed as a “Motion to

Remand.” Judge Hawthorn entered a report (Doc. No. 13) recommending the court deny the

motion. No objections have been filed to the magistrate judge’s report and recommendation, and

the time for doing so has passed.

         It is, therefore, ORDERED that the magistrate judge’s “Report and Recommendation”

(Doc. No. 13) is ADOPTED, and the Plaintiff’s “Rule 12(b)(3) Notice of Improper Venue”

construed. as Plaintiff’s “Motion to Remand” (Doc. No. 9) is DENIED.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 26th day of October, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
